Citation Nr: 1234131	
Decision Date: 09/28/12    Archive Date: 10/09/12

DOCKET NO.  05-38 181	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) 
in Huntington, West Virginia


THE ISSUES

1.  Entitlement to service connection for bilateral hearing loss. 

2.  Entitlement to service connection for skin rash, claimed as due to exposure to herbicide agents. 


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

C. Eckart, Counsel



INTRODUCTION

The Veteran served on active duty from January 1967 to January 1969, to include service in Vietnam. 

This appeal to the Board of Veterans' Appeals (Board) arose from an April 2005 rating decision in which the RO, inter alia, denied service connection for bilateral hearing loss and a skin rash.  In May 2005, the Veteran filed a notice of disagreement (NOD).  A statement of the case (SOC) was issued in October 2005, and the Veteran filed a substantive appeal (via a VA Form 9, Appeal to the Board of Veterans' Appeals ) in November 2005.

In his substantive appeal, the Veteran requested a hearing before a Veterans Law Judge in Washington, DC.  A September 2007 letter informed him that his hearing was scheduled for November 2007.  However, in correspondence received in October 2007, the Veteran cancelled his hearing request. 

The Veteran submitted additional evidence pertinent to the claim for service connection for bilateral hearing loss directly to the Board.  In April 2009, the Veteran's representative submitted a limited waiver of RO review of this evidence, essentially stating that review of the evidence by the RO would only be waived if the claim was granted.

Later that month, the Board remanded the claims on appeal to the RO, via the Appeals Management Center (AMC) in Washington, DC, for further action, to include review of the additionally received evidence, and other development. After taking further action, the AMC continued to deny the claims (as reflected in a June 2010 supplemental SOC (SSOC)) and returned the matters on appeal to the Board for further consideration.

In April 2011, the Board denied service connection for bilateral hearing loss.  The Veteran's claim for service connection for a skin rash was again remanded to the RO, via the AMC, for further action, to include additional development of the evidence.

The Veteran appealed the April 2011 Board decision to the United States Court of Appeals for Veterans Claims (Court).  In January 2012, the Court granted a joint motion for partial remand filed by representatives for both parties, vacating the Board's decision with respect to the denial of service connection for bilateral hearing loss, and remanding that claim to the Board for further proceedings consistent with the joint motion.  

In May 2012, the Veteran submitted additional medical evidence directly to the Board, with a waiver of initial RO consideration of this evidence.  See 38 C.F.R. § 20.1304 (2011).  

In July 2012, the Board again remanded to the RO, via the AMC, the claim, for service connection for bilateral hearing loss. After accomplishing further action, the RO/AMC continued to deny the claim (as reflected in an August 2012 SSOC), and returned the matter to the Board for further appellate consideration..

With respect to the claim for service connection for a skin rash, which was remanded to the RO, via the AMC, in April 2009 and April 2011, further action has been accomplished, but the claim has continued to be denied (as reflected, most recently, in the  August 2012 SSOC), and this matter has also been returned to the Board for further appellate consideration,.

The Board's decision addressing the claim for service connection for skin rash is set forth below.  The claim for service connection for bilateral hearing loss  is addressed in the remand following the order; this matter is again, being remanded to the RO, via the AMC.  VA will notify the Veteran when further action, on his part, is required. 

As a final preliminary matter, the Board notes that in September 2012, the Board received from the AMC additional evidence.  This evidence, which was received after the August 2012 SSOC addressed both appellate issues, was not accompanied by a waiver of RO consideration of the evidence.  See 38 C.F.R. § 20.1304 (2011).  As the evidence received pertains to the claim for service connection for hearing loss, but does not pertain to the claim for service connection for skin rash, the Veteran is not prejudiced by the Board proceeding to a decision on the skin rash claim, at this juncture; a remand of this matter for initial RO consideration of the evidence is unnecessary.  As the claim for service connection for hearing loss is being remanded, the AOJ will have the opportunity to consider this evidence on remand.  See 38 C.F.R. § 20.1304 


FINDINGS OF FACT

1.  All notification and development actions needed to fairly adjudicate the claim herein decided have been accomplished.

2.  While the Veteran served in Vietnam during the Vietnam era, and is, thus, presumed to have been exposed to herbicides (to include Agent Orange) during service, he has not been diagnosed with a skin disability recognized by VA as etiologically related to herbicide exposure. 

3.  No chronic skin disability was shown in service or for many years thereafter, and the only competent, probative opinions on the question of whether there exists a medical relationship, or nexus, between current skin disability (diagnosed as actinic keratosis), and service, to include any herbicide exposure therein, weigh against the claim. 


CONCLUSION OF LAW

The criteria for service connection for skin rash, to include as due to exposure to herbicide agents, are not met.  38 U.S.C.A. §§ 1101, 1131, 5103, 5103A, 5107 (West 2002 & Supp. 2011); 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.307, 3.309 (2011).



REASONS AND BASES FOR FINDINGS AND CONCLUSION

I. Duties to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. No. 106-475, 114 Stat. 2096 (Nov. 9, 2000) (codified at 38 U.S.C.A. §§ 5100 , 5102, 5103, 5103A, 5106, 5107, and 5126 (West 2002 & Supp. 2011)) includes enhanced duties to notify and assist claimants for VA benefits.  VA regulations implementing the VCAA were codified as amended at 38 C.F.R. §§ 3.102 , 3.156(a), 3.159, and 3.326(a) (2011).

Notice requirements under the VCAA essentially require VA to notify a claimant of any evidence that is necessary to substantiate the claim(s), as well as the evidence that VA will attempt to obtain and which evidence he or she is responsible for providing.  See, e.g., Quartuccio v. Principi, 16 Vet. App. 183 (2002) (addressing the duties imposed by 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b) ).  As delineated in Pelegrini v. Principi, 18 Vet. App. 112 (2004), after a substantially complete application for benefits is received, proper VCAA notice must inform the claimant of any information and evidence not of record (1) that is necessary to substantiate the claim(s); (2) that VA will seek to provide; (3) that the claimant is expected to provide; and (4) must ask the claimant to provide any evidence in 
her or his possession that pertains to the claim(s), in accordance with 38 C.F.R. § 3.159(b)(1).

The Board notes that, effective May 30, 2008, 38 C.F.R. § 3.159 has been revised, in part.  See 73 Fed. Reg. 23,353 -23,356 (April 30, 2008).  Notably, the final rule removes the third sentence of 38 C.F.R. § 3.159(b)(1), which had stated that VA will request that a claimant provide any pertinent evidence in his or her possession.

VA's notice requirements apply to all five elements of a service connection claim: veteran status, existence of a disability, a connection between the veteran's service and the disability, degree of disability, and effective date of the disability. Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).

VCAA-compliant notice must be provided to a claimant before the initial unfavorable decision on a claim for VA benefits by the agency of original jurisdiction (in this case, the RO, to include the AMC). Id.; Pelegrini, 18 Vet. App. at 112. See also Disabled American Veterans v. Secretary of Veterans Affairs, 327 F.3d 1339 (Fed. Cir. 2003).  However, the VCAA notice requirements may, nonetheless, be satisfied if any errors in the timing or content of such notice are not prejudicial to the claimant. Id.  

In this appeal, in August and September 2004 pre-rating letters, the RO provided notice to the Veteran explaining what information and evidence was needed to substantiate the claim for service connection, as well as what information and evidence must be submitted by the appellant, and what information and evidence would be obtained by VA.  The April 2005 RO rating decision reflects the initial adjudication of the claims after issuance of the August and September 2004 letters. 

Post rating, an April 2007 letter provided the Veteran with general information pertaining to VA's assignment of disability ratings and effective dates-in the event service connection is granted-as  well as the type of evidence that impacts those determinations, consistent with Dingess/Hartman.  Also, post remand, an April 2011 letter from the AMC provided additional information as to what information was needed to be submitted by the Veteran and what steps the RO was taking to acquire evidence, including scheduling a VA examination.  After issuance of these letters, the August 2012 SSOC reflects readjudication of the claim.  Hence, the Veteran is not shown to be prejudiced by the timing of this notice.  See Mayfield v. Nicholson, 20 Vet. App. 537, 543   (2006); see also Prickett v. Nicholson, 20 Vet. App. 370, 376 (2006) (the issuance of a fully compliant VCAA notification followed by readjudication of the claim, such as in an SOC or SSOC, is sufficient to cure a timing defect). 

The record also reflects that VA has made reasonable efforts to obtain or to assist in obtaining all relevant records pertinent to the matter herein decided.  Pertinent medical evidence associated with the claims file consists of service, VA and private treatment records, reports of December 2009, February 2010, and May 2011 VA examinations, and records associated with the Veteran's claim for Social Security Administration (SSA)  disability benefits.  Also of record and considered in connection with the appeal are various written statements provided by the Veteran, and by his representative, on his behalf.  The Board finds that no additional RO action to further develop the record in connection with this claim, prior to appellate consideration, is required.

The Board is satisfied that the RO has complied with its prior remand instructions in connection with this claim,  In the April 2009 remand, the Board instructed that the Veteran undergo a VA examination conducted by a physician who was asked to identify the current skin disorder and provide a medical opinion as to the relationship, if any, between the Veteran's skin disorder and service, to include exposure to Agent Orange.  Such was accomplished in the December 2009 and May 2011 VA examinations which were signed by physicians, along with the addendum provided in February 2010 after the December 2009 examination.  

In summary, the duties imposed by the VCAA have been considered and satisfied. Through notice of the RO/AMC, the Veteran has been notified and made aware of the evidence needed to substantiate the claim, the avenues through which he might obtain such evidence, and the allocation of responsibilities between himself and VA in obtaining such evidence.  There is no additional notice that should be provided, nor is there any indication that there is additional existing evidence to obtain or development required to create any additional evidence to be considered in connection with the claim.  Consequently, any error in the sequence of events or content of the notice is not shown to prejudice the Veteran or to have any effect on the appeal.  Any such error is deemed harmless and does not preclude appellate consideration of the matter herein decided, at this juncture.  See Mayfield v. Nicholson, 20 Vet. App. 537, 543 (2006) (rejecting the argument that the Board lacks authority to consider harmless error).  See also ATD Corp. v. Lydall, Inc., 159 F.3d 534, 549   (Fed. Cir. 1998). 


II.  Analysis

Service connection may be granted for a disability resulting from a disease or injury incurred in or aggravated by active military, naval, or air service. 38 U.S.C.A. 
§ 1110;38 C.F.R. § 3.303.  Generally, this requires (1) the existence of a present disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship between the present disability and the disease or injury incurred or aggravated during service.  Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004).  Service connection may be granted for any disease diagnosed after discharge from service when all the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d). 

In this case, the Veteran has specifically attributed his current skin disorder to his service in Vietnam, particularly his exposure to Agent Orange while in Vietnam.  

Pertinent to the current appeal, there is presumption of exposure to herbicides (to include Agent Orange) for all veterans who served in Vietnam during the Vietnam Era  (i.e., January 9, 1962, to May 7, 1975).  38 U.S.C.A. § 1116(f) and 38 C.F.R. § 3.307(a)(6)(iii)-(iv).

If a veteran was exposed to an herbicide agent (to include Agent Orange) during active military, naval, or air service, the following diseases shall be service-connected if the requirements of 38 C.F.R. § 3.307(a)(6)  are met, even if there is no record of such disease during service, provided further that the rebuttable presumption provisions of 38 C.F.R. § 3.307(d) are also satisfied: chloracne or other acne form disease consistent with chloracne, Hodgkin's disease, multiple myeloma, non-Hodgkin's lymphoma, chronic lymphocytic leukemia (CLL), Type 2 diabetes (also known as Type 2 diabetes mellitus or adult-onset diabetes), acute and subacute peripheral neuropathy, porphyria cutanea tarda, prostate cancer, respiratory cancers (cancer of the lung, bronchus, larynx or trachea), and soft-tissue carcinomas (other than osteosarcoma, Kaposi's sarcoma, or mesothelioma).  38 C.F.R. § 3.309(e) . 

Effective August 31, 2010, VA has amended 38 C.F.R. § 3.309(e) to add hairy cell leukemia and other chronic B-cell leukemias, Parkinson's disease, and ischemic heart disease to the list of diseases associated with exposure to an herbicide agent (to include Agent Orange). 75 Fed. Reg. 53202 -53216 (August 31, 2010).  Thus, a presumption of service connection arises for a Vietnam veteran (presumed exposed to Agent Orange) who develops one of the aforementioned disabilities.

Notwithstanding the above, service connection for a disability claimed as due to herbicide exposure may be established by showing that a disorder resulting in disability or death was in fact causally linked to such exposure.  See Brock v. Brown, 10 Vet. App. 155, 162-64 (1997); Combee v. Brown, 34 F. 3d 1039, 1044   (Fed. Cir. 1994), citing 38 U.S.C.A. § 1113(b) and 1116 and 38 C.F.R. § 3.303. 

The Veteran's service personnel records reveal that he served in Vietnam between February 1968 and January 1969.  

Service treatment records yielded normal skin findings on the July 1966 entrance examination and the January 1969 separation examination, with the report of medical history on separation in January 1969 showing no history of skin disease.  There is no evidence of treatment for skin problems of any type on entrance.  

Private dermatology notes reflect that, in July 2003, the Veteran was seen for actinic keratosis involving his hands and forearms, with possible disseminated actinic porokeratosis.  Also in July 2003 he had a lesion behind his right ear for 12 months and on his left forearm for 2 years.  He also had numerous gritty keratoses involving the dorsal hands, forearms, shoulders and posterior trunk diagnosed as actinic keratosis (AK).  Also a whitish patchy quality of his lower lip was most consistent with actinic chelitis. 

A July 2004 VA record documented that the Veteran reported a skin rash of more than 30 years' duration, but that the rash has only assumed its present appearance in the past 2 years.  The assessment was skin rash, unknown etiology.  

Private dermatology records disclose that in October 2004, the Veteran was referred for a rash and occasional raw spots on both arms.  He also had a new area posterior to the right ear.  Examination revealed multiple red scaling areas on his forearms and hyperpigmented area posterior to the right tregus.  The diagnosis was seborrheic keratosis.  A November 2004 private letter confirmed that the skin biopsies were consistent with seborrheic keratosis.  

In an August 2004 statement, the Veteran attributed his skin rash to Agent Orange exposure.  

Private dermatology records dated in April 2005 note symptoms of fingers cracking, 2 moles on the right side of the neck, and rash on the his arms.  The impression was nevus times 2 on the right neck, disseminate actinic keratosis of both arms and dyshydrotic eczema of the first and second digits.  

VA treatment records in January 2005 and August 2005 reflect a noted history and assessment of dermatitis of unknown etiology.  

A May 2007 private dermatology record reflects a check up for itchy areas on the right and left temples, thumb and arm.  The Veteran was noted to have been referred for multiple actinic keratosis, but he complained that these 2 areas would not heal on his temples.  Examination revealed crusted areas of the right and left temples and multiple red scaling areas on the face and arms.  Also, a small excoriated area of the right thumb was noted.  The examiner assessed actinic keratosis, SCC versus BCC and eczema.  A March 2008 record references a  mole under the Veteran's left arm and right shoulder, with spots on his arms.  The impression was nevus and eczema.  In July 2008, he was seen for spots on his right thigh and chest that were itchy and flaky.  Also an area on his chest bothered him.  Examination revealed multiple hyperpigmented and crusted areas on his face and chest and back with a larger 2.2 centimeter crusted area on his chest.  The assessment was irritated seborrheic keratosis.  

Private dermatology treatment records document the following results of skin biopsies:  One dated in April 2005 showed seborrheic keratosis of the right anterior and posterior side of the neck.  The same diagnosis was given in a May 2007 biopsy of the right and left temple.  A March 2008 biopsy of the upper back revealed an intradermal melanocyctic lesion.  A July 2008 biopsy of the mid chest culminated in a diagnosis of seborrheic keratosis with a small area of actinic keratosis.  Thereafter there is no other evidence of private or VA dermatological treatment until a May 2010 follow-up for eczema, which was deemed resolved.  An impression of seborrheic keratosis was again noted. 

A December 2009 VA skin examination included the examiner's review of the claims file, with Vietnam service noted.  The report documents that the Veteran's skin condition was first noted during a routine screening approximately 5 years ago.  He had several excisional biopsies that confirmed his diagnosis and ruled out skin cancer.  He had recurring lesions diagnosed over his trunk and upper extremities.  He stated that these areas are rarely exposed to sunlight and he denied severe sunburn of second degree, although he had frequent sunburns during his tour in Vietnam.  He reported it was common for soldiers to work in the midday shirtless.  The course of the condition was intermittent and recurrent.  Symptoms were mild itching, prolonged healing of minor skin trauma.  

Examination revealed a few scattered pale red to pink rough textured scaly papules of 3-4 millimeters in diameter on the anterior and posterior aspects of the trunk and upper extremities.  There was no obvious scarring or evidence of secondary lesions, such as excoriation or super infection.  None of the lesions were tender or excessively warm.  The diagnosis was actinic keratosis, minimally symptomatic.  The examiner remarked that, on careful examination, no acne form lesions were noted, and a diagnosis of chloracne was not made.  

A February 2010 VA addendum opinion indicates  that private records dated in October 2004 show treatment for seborrheic keratosis and disseminated actinic pore keratosis.  The VA primary care note of January 2005 reflects an assessment of dermatitis, undetermined etiology.  The December 2009 VA examination report shows a diagnosis of actinic keratosis with onset approximately 5 years ago.  

The examiner noted that the RO requested a medical opinion for etiology to see whether it is as likely as not medically related to service including Agent Orange exposure.  The examiner opined that the Veteran's actinic keratosis, disseminated actinic pore keratosis, and seborrheic keratosis are not due to or the result of in-service exposure to herbicides.  The stated rationale was that these skin conditions are not on the VA's list of disorders or diseases associated with Agent Orange exposure.  

Pursuant to the Board's April 2011 remand, the  Veteran underwent another VA skin examination in  May 2011. The examination report includes a notation that the claims file was reviewed.  The Veteran reported that his skin rash was noted right after his stay in Vietnam, described as macular and located on both arms and upper back.  He had raw places on occasion.  He denied blister formations or pock like lesions.  He was noted to have been seen in the early 1980's by a doctor who told him his rash was from exposure from some kind of chemical but did not say exactly what type.  In the past the rash disappeared after 2 weeks.  As time went on the rash stayed on his arms, chest, back, hairline and 1 or 2 lesions were noted on the neck.  He denied pruitus.  The rash was scaly and flaked off when scratched, leaving a white residual.  He did not use creams or ointments.  He described treatment with removal of suspicious lesions either through freezing or surgery.  He had no history of cancerous lesions.  

On examination, actinic keratosis was noted with rash on both upper extremities and thorax.  The posterior thorax was more affected than anteriorly.  His skin was course due to scaling features of the rash.  The rash was predominant on the outer aspects of the upper arms.  His skin was smooth, devoid of the rash on the medial aspect of the upper arms, axillary areas, buttocks, genitalia and lower extremities except for a small area of previously healed lesion on the right leg.  The face did not have any scaly rash at this time but a scar on close examination was noted on the left temporal, measuring 1 centimeter, white, nontender and not fixed.  There was no evidence of typical lesions of seborrheic keratosis.  The diagnosis was actinic keratosis, thorax, arms.  

The examiner discussed the Veteran's past history of medical treatment for his skin conditions documented in the claims file, noting past diagnoses of seborrheic keratosis, and disseminated actinic pore keratosis.  The examiner expressed the opinion that the Veteran's currently diagnosed actinic keratosis (AK) was not caused by, nor a result of military service.  The examiner's rationale was that there was no skin condition treated in service.  No treatment of the rash or any abnormality was shown until 2004.  Regarding the etiology of actinic keratosis, the examiner noted that sun exposure was a well known cause.  The Veteran described having mild sunburn in Vietnam, requiring no treatment, and the examiner noted that the Veteran  had worked as a surveyor after the military for 15 years, working outdoors, then worked as a correctional officer.   It was also noted that he was fair skinned, and genetically at risk for this skin condition, as well.  The examiner expressed that there was no sufficient evidence that the AK diagnosed in 2004 had its origin in service, pointing out that there were genetic and post military causes which put him at risk.  The examiner noted AKs are common lesions, especially on sun exposed areas of the body, and that the incidents increase with age.  The examiner also agreed with the opinion of the February 2010 examiner that AK was not related to nor caused by exposure to herbicides during Vietnam.  Agent Orange was the herbicide most used and AK was not one of the conditions found presumptively related to it.  

Considering the pertinent evidence in light of the governing legal authority, the Board finds that service connection for a skin rash is not warranted under any theory of entitlement.  

While the Veteran had Vietnam service during the Vietnam era, and is, thus. Presumed to have been exposed to herbicides, to include Agent Orange, the evidence does not support a finding of presumptive service connection based on such presumed exposure.  In this regard, records of post-service VA and private treatment discussed above reveal findings of and treatment for nevus, actinic keratosis (including disseminated actinic pore keratosis), seborrheic keratosis, actinic chelitis, dermatitis, and, eczema.  The most recent diagnosis, on VA examination in May 2011 was actinic keratosis.  Thus, medical evidence reflects that the Veteran has not been diagnosed with any skin disability  recognized by VA as etiologically related to herbicide exposure.  See 38 C.F.R. § 3.309(e).  In particular, the VA examiners opinions in December 2009, February 2010 and May 2011 did not include diagnoses of chloracne or any other acne form disorder, and confirmed that the diagnosed skin disorder was not subject to presumptive service connection on the basis of Agent Orange exposure.  

The record also does not support an award of  service connection on a direct basis, to include as directly related to exposure to herbicides or any other incident in service.  There is no evidence of skin disorders reported or treated during service, and his separation examination was negative for any issues with his skin either on examination or by history. As noted, the February 2010 VA examiners found no relationship between current skin disability and Agent Orange exposure.   Moreover, the May 2011 VA examiner's opinion was obtained specifically to address the etiology of the Veteran's skin disorder on a direct basis, and the examiner provided an opinion that the currently diagnosed AK was neither caused by nor as a result of service, to include Agent Orange exposure.  As noted, the examiner's opinion was clearly based on examination of the Veteran, and full consideration of his document medical history-to include the opinions of the February 2010 examiners, with which he agreed-and the Veteran's  assertions.  The opinion also documents the physician's consideration of genetics, the Veteran's work history, and the incidents of occurrence of AK in the general population.  With The physician agreed with the earlier opinion from the February 2010 VA examiners that the Veteran's skin disability was not due to Agent Orange exposure.

While neither examiner specifically addressed any other skin condition treated post service, to include nevus, seborrheic keratosis, actinic chelitis, dermatitis, and, eczema, none of these disorders is shown to be chronic, with no active recurrence shown in the medical evidence as of the December 2009 VA skin examination for all conditions except for seborrheic keratosis, which is last shown as an active diagnosis in May 2010 

The above described opinions from the VA examiners, who opined that current skin disability was not medically related to the Veteran's military service, to include Agent Orange exposure, constitutes the only competent, probative medical opinions on the question of a nexus between the Veteran's current skin condition and service.  Significantly, neither the Veteran nor his representative has presented, identified, or even alluded to the existence of a contrary medical opinion-i.e., one  that, in fact, establishes a relationship between current skin disability and service, to include in-service herbicide exposure.

Regarding the latter point, although the post-service records of VA and private treatment document the e Veteran's descriptions of his rash as potentially dating back to service, described in July 2004 VA record as being more than 30 years duration, these treatment records reflect that the health care providers were merely transcribing history provided by the Veteran, and, as such, these records do not constitute competent evidence of the required nexus between the current rash and service, to include herbicide exposure therein.  See LeShore v. Brown, 8 Vet App. 406, 409 (a bare transcription of lay history, unenhanced by additional comment by the transcriber, does not become competent medical evidence merely because the transcriber is a health care professional). 

The Board acknowledges that the Veteran has reported, as he is competent to do, his observation of a continuity of symptomatology of skin a rash since service. See , e.g., Charles v. Principi, 16 Vet. App. 370 (2002); Layno v. Brown, 6 Vet. App. 465, 470 (1994); Grottveit v. Brown, 5 Vet. App. 91, 93 (1993). However, such report must be weighed against the medical and other probative evidence. Cf. Buchanan v. Nicholson, 451 F. 3d 1331 (Fed. Cir. 2006).   In this matter, the Veteran's assertions are outweighed by the  competent, probative medical opinion evidence, which reflect that the examiners considered such assertions, but still rendered opinions that weigh against the claim.  

Furthermore, to whatever extent the Veteran and/or his representative attempt(s) to link any post-service skin rash, and current skin disability to service, on the basis of lay assertions, alone, such evidence provides no basis for allowance of the claim.  Matters of medical diagnosis of specific skin disabilities such as the one here at issue, and medical etiology of such disability, are matters within the province of trained medical professionals.   See Jones v. Brown, 7 Vet. App. 134, 137-38 (1994).  As neither the Veteran nor his representative is shown to be other than a layperson without the appropriate medical training and expertise, neither is competent to render a probative opinion on a medical matter, such as the diagnosis of a specific disability or opinion as to etiology of such a disability.  See.e.g., Jandreau v. Nicholson, 492 F.3d 1372, 1376-77 (Fed. Cir. 2007) (noting general competence to testify as to symptoms but not to provide medical diagnosis); see also Clyburn v. West, 12 Vet. App. 296, 301 (1999) ("Although the veteran is competent to testify to the pain he has experienced since his tour in the Persian Gulf, he is not competent to testify to the fact that what he experienced in service and since service is the same condition he is currently diagnosed with.").  Hence, the lay assertions in this regard have no probative value.

Under these circumstances, the Board finds that the claim for service connection for skin rash, to include as due to herbicide agents, must be denied. In reaching this conclusion, the Board has considered the applicability of the benefit-of-the-doubt doctrine.  However, as the preponderance of the evidence is against the  claim, that doctrine is not applicable.  See 38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102; Gilbert v. Derwinski, 1 Vet. App. 49, 53-56 (1990). 


ORDER

Service connection for skin rash, to include as due to exposure to herbicide agents, is denied. 


REMAND

Unfortunately, the Board finds that further RO action on the claim for service connection for bilateral hearing loss on appeal is warranted, even though such will, regrettably, further delay an appellate decision on this matter.

A remand by the Board confers on an appellant the right to VA compliance with the terms of the remand order and imposes on the Secretary a concomitant duty to ensure compliance with those terms.  See Stegall v. West, 11 Vet. App. 268, 271 (1998).  In Stegall the Court held that "where... the remand orders of the Board... are not complied with, the Board itself errs in failing to insure compliance." Id.  

In July 2012, the Board most recently remanded this claim on appeal to ensure compliance with the joint motion for remand granted by the Court in January 2012.  This remand was in part to obtain treatment records for hearing loss at the Martinsburg VAMC in the early 1980's, as the Veteran reported having received such treatment for his hearing loss.  The Board at that time pointed out that records generated by VA facilities that may have an impact on the adjudication of a claim are considered constructively in the possession of VA adjudicators during the consideration of a claim, regardless of whether those records are physically on file. See Dunn v. West, 11 Vet. App. 462, 466-67 (1998); Bell v. Derwinski, 2 Vet. App. 611, 613 (1992).  The Board further directed that, following the receipt either of such records, or notification of the unavailability of such records, the RO was to obtain a supplemental opinion from the VA audiologist who had examined the Veteran at a December 2009 VA examination.  This opinion was to clarify the audiologist's earlier opinion regarding the etiology of the Veteran's hearing loss, with medical rationale.  The VA is noted to have conceded in-service noise exposure due to combat.  

Thereafter, an August 2012 VA audiological addendum opinion was obtained from the December 2009 VA audiologist, who stated that the Veteran's hearing loss was not related to his military noise exposure.  The rationale was that he had normal hearing when he left the military and had no significant shifts when compared to his entrance hearing examination.  The examiner pointed out that the Veteran had numerous years of post military occupational and recreational noise exposure.  The examiner discussed that noise induced hearing loss occurs in close proximity to the actual noise exposure.  

At the time the  addendum opinion was obtained in August 2012, the RO had not yet obtained the VA treatment records from the Martinsburg VAMC dating back to the early 1980's.  These records were obtained and associated with the claims file in September 2012, after the addendum opinion and most recent SSOC were both issued in August 2012.  These records dated from October 1982 and November 1982 pertain to treatment for a possible hearing loss and include uninterpreted audiology test results.  As the examiner providing the August 2012 addendum opinion did not have opportunity to review these records potentially showing an earlier onset of hearing loss than the records previously associated with the claims file, the Board finds that further remand of this matter is needed to obtain a medical opinion based on consideration of all pertinent evidence , consistent with the Board's prior remand instructions.  The Board notes that such instructions clearly directed that the addendum opinion be obtained either following the receipt of such records, or receipt of a negative response regarding such records.  

Hence, the RO should return the claims file to the audiologist who evaluated the Veteran in December 2009 and August 2012 for a supplemental opinion based on consideration of the Martinsburg VA records dated in 1982.  The RO should only arrange for the Veteran to undergo further examination if the prior examiner is unavailable or further examination is deemed warranted. 

The Veteran is hereby notified that failure to report to any scheduled examination, without good cause, may result in denial of the claim (as the original claim for service connection will be considered on the basis of the evidence of record).  See 38 C.F.R. § 3.655 (2011).  Examples of good cause include, but are not limited to, the illness or hospitalization of the claimant and death of an immediate family member.  Id.  If the Veteran fails to report to any scheduled examination, the RO must obtain and associate with the claims file copies of any notice(s) of the date and time of the examination sent to him by the pertinent VA medical facility.

While this matter is on remand, to ensure that the all due process requirements are met, the RO should give the Veteran another opportunity to provide information and/or evidence pertinent to the claim for service connection for bilateral hearing loss.  The RO's letter to the Veteran should explain that he has a full one-year period for response.  See 38 U.S.C.A. § 5103(b)(1) (West 2002); but see also 38 U.S.C.A. § 5103(b)(3) (West Supp. 2011) (amending the relevant statute to clarify that VA may make a decision on a claim before the expiration of the one-year notice period). 

Thereafter, the RO should attempt to obtain any additional evidence for which the Veteran provides sufficient information and, if needed, authorization, following the current procedures prescribed in 38 C.F.R. § 3.159 (2011).

The actions identified herein are consistent with the duties imposed by the Veterans Claims Assistance Act of 2000 (VCAA).  See 38 U.S.C.A. §§ 5103 , 5103A (West 2002 & Supp. 2011); 38 C.F.R. § 3.159 (2011).  However, identification of specific actions requested on remand does not relieve the RO of the responsibility to ensure full compliance with the VCAA and its implementing regulations.  Hence, in addition to the actions requested above, the RO should also undertake any other development and/or notification action deemed warranted by the VCAA prior to adjudicating the claim on appeal.  The RO's adjudication of the claim should include consideration of all evidence added to the record since the RO's last adjudication of this claim-to include, for the sake of efficiency, that submitted directly to the Board.

Accordingly, this matter is hereby REMANDED to the RO, via the AMC, for the following action:

1.  The RO should send to the Veteran and his representative a letter requesting that the Veteran provide information and, if necessary, authorization, to enable it to obtain any additional evidence pertinent to the claim remaining on appeal that is not currently of record. 

The RO should also clearly explain to the Veteran that he has a full one-year period to respond (although VA may decide the claim within the one-year period).

2.  If the Veteran responds, the RO should assist him in obtaining any additional evidence identified, following the current procedures set forth in 38 C.F.R. § 3.159.  All records/responses received should be associated with the claims file.  If any records sought are not obtained, the RO should notify the Veteran and his representative of the records that were not obtained, explain the efforts taken to obtain them, and describe further action to be taken.

3.  After all records and/or responses received have been associated with the claims file, or, a reasonable time the RO should forward the entire claims file, to include a complete copy of this REMAND to the December 2009/August 2012 VA audiologist for a supplemental opinion .

Based on review of the claims file, to particularly include recently obtained VA records from the Martinsburg VAMC dated in 1982, the audiologist should provide another opinion as to whether it is at least as likely as not (i.e., there is a 50 percent or greater probability) that the Veteran's current  bilateral hearing loss is the result of injury or disease incurred or aggravated in service, specifically, in-service noise exposure.  

In rendering the requested opinion, the examiner should specifically consider and discuss the in and post-service treatment records and the Veteran's contentions and to the extent possible, provide interpretations of the raw test results shown in the VA records from 1982.  

The entire claims file, to include a complete copy of the REMAND and printed paper copies of all evidence relevant to the examiner's review (if the examiner does not have access to the appellant's electronic (Virtual VA) file), must be made available to the examiner, and the addendum report should include discussion of the Veteran's documented history and assertions.  

If the prior audiologist is unavailable, or further examination of the Veteran is deemed warranted, the RO should arrange for the Veteran to undergo VA  examination, by an appropriate physician or audiologist, at a VA medical facility, to obtain an opinion in response to the question posed, and comments noted, above.

If a new examination is conducted, all indicated tests and studies should be accomplished (with all results made available to the requesting physician prior to the completion of his or her report), and all clinical findings should be reported in detail.  

The examiner should set forth all examination findings (if any), along with complete rationale for the conclusions reached, in a printed (typewritten) report.

4.  If the Veteran fails to report to any scheduled examination and/or testing, the RO must obtain and associate with the claims file (a) copy(ies) of any notice(s) of the date and time of the appointment(s) sent to him by the pertinent VA medical facility.

5.  To help avoid future remand, the RO must ensure that all requested actions have been accomplished (to the extent possible) in compliance with this REMAND.  If any action is not undertaken, or is taken in a deficient manner, appropriate corrective action should be undertaken.  See Stegall v. West, 11 Vet. App. 268 (1998).

6.  After completing the requested action, and any additional notification and/or development deemed warranted, the RO should adjudicate the claim remaining on appeal in light of all pertinent evidence (to include all evidence added to the record since the RO's last adjudication of the claim) and legal authority.

7.  If the benefit sought on appeal remains denied, the RO must furnish to the Veteran and his representative an appropriate supplemental SOC (SSOC) that includes clear reasons and bases for all determinations, and afford them the appropriate time period for response before the claims file is returned to the Board for further appellate consideration.

The purpose of this REMAND is to afford due process and to accomplish additional development and adjudication; it is not the Board's intent to imply whether the benefit requested should be granted or denied.  The Veteran need take no action until otherwise notified, but he may furnish additional evidence and/or argument during the appropriate time frame.  See Kutscherousky v. West, 12 Vet. App. 369 (1999); Colon v. Brown, 9 Vet. App. 104, 108 (1996); Booth v. Brown, 8 Vet. App. 109 (1995); Quarles v. Derwinski, 3 Vet. App. 129, 141 (1992).

This REMAND must be afforded expeditious treatment.  The law requires that all claims remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2011).




______________________________________________
JACQUELINE E. MONROE
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


